UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6668



CHARLES HOYE,

                                                Petitioner - Appellant,

          versus


JOHN CLARK, U.S. Marshal (Acting); JOHN R.
LONG, Chief Probation Officer; UNITED STATES
PAROLE COMMISSION,

                                               Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-1029-A; CA-03-1361-A)


Submitted:   October 6, 2004                 Decided:   October 26, 2004


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Hoye, Appellant Pro Se. Anita Claire Snyder, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Charles Hoye, a federal prisoner, appeals the district

court’s order denying his motion to reconsider* the court’s denial

of relief on his petition filed under 28 U.S.C. § 2241 (2000).              We

have       reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Hoye v. Clark, Nos. CA-03-1029-A; CA-03-1361-A (E.D. Va. filed Feb.

2, 2004 & entered Feb. 3, 2004).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




       *
      Although the district court construed Hoye’s motion as a
motion to alter or amend the judgment under Fed. R. Civ. P. 59(e),
the motion was filed more than ten days after entry of the judgment
denying § 2241 relief. Thus, the motion should have been construed
as one under Fed. R. Civ. P. 60(b). See In re Burnley, 988 F.2d 1,
3 (4th Cir. 1992).

                                     - 2 -